DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the communications filed on September 2, 2021.  The Applicant’s Amendment and Request for Reconsideration has been received and entered.  
	Claims 1-8, 10, and 12 are currently pending. Claims 3-8, 10, and 12 have been withdrawn. Claims 9, 11, and 13 have been canceled.  Claim 1 has been amended. Claims 1 and 2 have been examined.

Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
The previous rejection of claims 1 and 2 under 35 USC 112(a) has been withdrawn in view of Applicant’s amendments.  
The previous rejection of claims 1 and 2 under 35 USC 112(b) has been withdrawn in view of Applicant’s amendments.  
Regarding the rejection of claims 1 and 2 under 35 USC 101, Applicant’s arguments have been fully considered but they are not persuasive.  
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 1 recites the steps of: loading data for a location to a rebate, wherein the data comprises static data and dynamic data, wherein the dynamic data is selected from the group consisting of purchase history, demographic information, names, types of products desired to purchase, volume required, recommendations based on a general agronomic condition, conditions common to turf managers, and combinations thereof, wherein the conditions common to turf managers comprise control of problematic weeds and diseases common to the turfgrass manager; wherein the dynamic data changes asynchronously over time as new information is added or changed in real time, wherein the static data comprises product use guidelines, contact information, location details, segment, and combinations thereof; wherein the location details inter alia, the observation and evaluation of information.
The limitations of the claims are not indicative of integration into a practical application. Taking the claim elements separately, the additional elements of performing the steps using digital data and via a web application and an engine -- merely implements the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.    
The claim limitations recited in dependent claim 2 merely narrows the abstract idea and do not recite further additional elements. Thus, claims 1 and 2 are directed to an abstract idea. 
Step 2B requires determination that if an abstract idea is present in the claims, whether any element or combination of elements in the claims are sufficient to ensure that the claims amount to significantly more than the abstract idea itself.  The Examiner respectfully argues that independent claim 1 merely require generic computer implementation and fail to transform the abstract idea into a patent eligible invention.  As asserted supra, taking the claim elements separately, the technical elements of performing the steps using digital data and via a web application and an engine -- merely implements the abstract idea on a computer environment. The dependent claims do not recite further technical elements.  Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  Further, Examiner respectfully notes that the claims do not improve the functioning of the computer itself or effect an improvement in any other technology or technical field.  Thus, the claims amount to nothing significantly more than an instruction to apply the abstract idea using a generic computer.  Examiner argues that this is not enough to transform an abstract idea into a patent-eligible invention.  Adding a computer to otherwise See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 134 S. Ct. 2357 (2014).  
The Examiner respectfully points out that in DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014), the Federal Circuit found that “Although the claims [of ‘399] address a business challenge (retaining website visitors), it is a challenge particular to the Internet. . . the claims solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks” (emphasis added).  The Examiner respectfully argues that the present invention is not directed to a problem specifically arising in the realm of computer networks.  Rather, the present invention is directed to a problem that arises in the agronomy and therefore has a pre-Internet analog.  As per Applicant’s specification, dated January 3, 2019, “Turfgrass and ornamental plant management professionals (e.g., golf courses, lawn & landscape maintenance companies, sports turf managers, sod farmers) require a significant amount of time and resources to perform their daily functions. A key time-consuming requirement for these managers is agronomic planning which includes agronomic purchase plans designed to optimize financial leverage of seller sales programs of rebates and payment terms. Turfgrass and other ornamental plants are professionally managed in multiple ways to provide functional and aesthetic benefits. Accordingly, turfgrass is a highly sought-after premium, and generally expensive, product. Various pests, such as weed, insect and fungal pests, can pose costly threats to the professional turf and ornamental manager, especially premium or exclusive golf courses, sports fields, residences or commercial properties known for their aesthetics. In fact, the median annual maintenance cost to golf courses is in excess of 1.2 million dollars (see, for example, clubbenchmarking.com/blog/golf-course-maintenance-how-much-should-you-spend). Therefore, there is an ongoing need for efficient and automated means of planning and purchasing agronomic products for maintaining turfgrass and other ornamental plants to efficiently procure such products. Moreover, an agronomic product manufacturer or supplier would benefit from an automated method for providing ordering resources in that the manufacturer or supplier would enjoy reduced costs via removing a PAK assembly and management, simplifying administration, reducing marketing material and working capital while driving top-line sales” (App. Spec. Para [0002]-[0004]).  The Examiner respectfully argues that if there would be a benefit of an automated method, not a problem specifically arising in the realm of computer networks nor a problem particular to the Internet.  Indeed, as per Applicant’s and specification, the invention is directed to resolve a problem that arises from the physical, pre-Internet world.  
For all the reasons set forth supra, the previous rejections of claims 1 and 2 under 35 USC 101 are maintained.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “Maverick rebate” in claim 1 is indefinite because the term does not have an ordinary meaning and the specification does not clearly define the term.
Claim 2 depends from claim 1 and thus inherits the deficiencies of claim 1. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1.  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Step 2B.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.
In the instant case, claims 1 and 2 are directed to a process.
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 1 recites the steps of: loading data for a location to a rebate, wherein the data comprises static data and dynamic data, wherein the dynamic data is selected from the group consisting of purchase history, demographic information, names, types of products desired to purchase, volume required, recommendations based on a general agronomic condition, conditions common to turf managers, and combinations thereof, wherein the conditions common to turf managers comprise control of problematic weeds and diseases common to the turfgrass manager; wherein the dynamic data changes asynchronously over time as new information is added or changed in inter alia, the observation and evaluation of information.
The limitations of the claims are not indicative of integration into a practical application. Taking the claim elements separately, the additional elements of performing the steps using digital data and via a web application and an engine -- merely implements the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.    
The claim limitations recited in dependent claim 2 merely narrows the abstract idea and do not recite further additional elements. Thus, claims 1 and 2 are directed to an abstract idea. 
Regarding the independent claims, the technical elements of performing the steps using digital data and via a web application and an engine -- merely implements the abstract idea on a computer environment. The dependent claims do not recite further technical elements.  When considering the elements and combinations of elements, the claim(s) as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment; the claims merely amounts to the application or instructions to apply the abstract idea on a computer; or the claims amounts to nothing more than requiring a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1 and 2 are rejected as ineligible for patenting under 35 USC 101 based upon the same rationale.  

Allowable Subject Matter
Claims 1 and 2 are rejected under 35 U.S.C. 112(a), 35 U.S.C. 112(b), 35 U.S.C. 101, but would be allowable if this rejection were overcome. The following is a statement of reasons for the indication of allowable subject matter:  
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the features of applicant's invention as the features amount to more than a predictable use of elements in the prior art.   





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Harbor, A. L. (2006). Assessing agricultural input brand loyalty among united states mid-size and commercial producers (Order No. 3232184). Available from ProQuest Dissertations and Theses Professional. (305285226). Retrieved from https://dialog.proquest.com/professional/docview/305285226?accountid=131444
Harbor, A. L. (2006). Assessing agricultural input brand loyalty among united states mid-size and commercial producers (Order No. 3232184). Available from ProQuest Dissertations and Theses Professional. (305285226). Retrieved from https://dialog.proquest.com/professional/docview/305285226?accountid=131444 
Harbor, A. L. (2006). Assessing agricultural input brand loyalty among united states mid-size and commercial producers (Order No. 3232184). Available from ProQuest Dissertations and Theses Professional. (305285226). Retrieved from https://dialog.proquest.com/professional/docview/305285226?accountid=131444 
Harbor, A. L. (2006). Assessing agricultural input brand loyalty among united states mid-size and commercial producers (Order No. 3232184). Available from ProQuest Dissertations and Theses Professional. (305285226). Retrieved from https://dialog.proquest.com/professional/docview/305285226?accountid=131444 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JENNIFER V LEE/Examiner, Art Unit 3625           

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625